Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a divisional of 15/719027 now US patent 10872789.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10872789. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims can be seen to encompass the entirety of the present claims.  

Claim 1 is rejected in view of claims 1-24 of the allowed claims.
Claim 2 is rejected in view of both claims 8 and 23 of the allowed claims.
Claim 3 is rejected in view of claims 4 and 21-24 of the allowed claims.
Claim 4 is rejected in view of claims 11 and 13 of the allowed claims.
Claim 5 is rejected in view of claim 12 of the allowed claims.
Claim 6 is rejected in view of claim 16 of the allowed claims.
Claim 7 is rejected in view of claims 9 and 15 of the allowed claims. 
Claim 8 is rejected in view of claim 12-24 of the allowed claims.
Claim 9 is rejected in view of claim 13 of the allowed claims.
Claim 10 is rejected in view of claim 14 of the allowed claims.
Claim 11 is rejected in view of claim 23 of the allowed claims.
Claim 12 is rejected in view of claims 21-24 of the allowed claims.
Claim 13 is rejected in view of claim 15 of the allowed claims.
Claim 14 is rejected in view of claims 12-20 of the allowed claims.
Claim 15 is rejected in view of claim 16 of the allowed claims.
Claim 16 is rejected in view of claim 21-24 of the allowed claims.
Claim 25 is rejected in view of claims 21-24 of the allowed claims.

With respect to claim 18, Claim 21 of the allowed claims does not teach regulating the temperature of the gas comprises flowing gas through tubing that is in contact with the first and second surfaces of the semiconductor material, however, examiner takes official notice that to bring fluid into contact with a semiconductor for heat exchange it would have been obvious to have used tubing as it would allow the contact between the semiconductor and the gas from a heat exchange perspective to be controlled in a desired configuration as opposed to allowing the gas to flow freely through the system.


Claims 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10872789 in view of Schober et al. (US PG Pub 20170372930), hereinafter referred to as Schober.

With respect to claim 19, claim 21 of the allowed claims does not teach wherein dispensing the gas comprises measuring a temperature of the wafers with a plurality of temperature sensors in contact with each wafer.  

Schober teaches that a substrate holder can include temperature and flow sensors (paragraph 83). 
Therefore it would have been obvious to have included on the substrate holders of the allowed claims based the teaching of Schober temperature and flow sensors since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing said sensors would allow for the measurement of the incoming gas flow and ensure that the wafers are cooled properly. As best understood in regards to slats in view of the specification, the slats are considered the location on which the sensors sit.


With respect to claim 20 claim 21 of the allowed claims does not teach wherein dispensing the gas comprises measuring a flow of the gas on a perimeter of each wafer with four gas flow sensors.

Schober teaches that a substrate holder can include temperature and flow sensors (paragraph 83). 
Therefore it would have been obvious to have included on the substrate holders of the allowed claims based the teaching of Schober temperature and flow sensors since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing said sensors would allow for the measurement of the incoming gas flow and ensure that the wafers are cooled properly. As best understood in regards to slats in view of the specification, the slats are considered the location on which the sensors sit.  Further, while the use of four sensors is not taught by the modification, this would be an obvious duplication of parts where having four sensors positioned on the wafer would just provide for additional measurements to provide more information, which would be an expected result and it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result it produced (MPEP 2144.04 VI B).

Allowable Subject Matter
Claims 1-20 of the present claims would be allowable if the double patenting rejections were overcome.

The following is an examiner’s statement of reasons for allowance: The claims are allowable for containing the same allowable subject matter as the claims used for the rejection under double patenting with the closest prior art being Tada (US PG Pub 20120043062) and Oda (US PG Pub 20010038988) as applied in the final rejection of that now allowed application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763